Citation Nr: 0412478	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO denied entitlement to an increased evaluation for left 
arterial tibial compartment syndrome, an increased evaluation 
for hypertension, and denied entitlement to a TDIU.  The RO 
also granted entitlement to a temporary total convalescence 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 
(2003) for right arterial compartment syndrome effective 
April 14, 2000, and reinstated the prior 30 percent 
evaluation effective June 1, 2000.

The veteran's initial notice of disagreement (NOD) with the 
August 2000 rating decision, submitted in November 2000, was 
limited to the denial of entitlement to a TDIU.  The RO 
issued a Statement of the Case (SOC) addressing the denial of 
entitlement to a TDIU in March 2001.  The veteran's April 
2001 substantive appeal addressed not only the denial of the 
TDIU, but her service-connected disabilities which the Board 
has construed has construed as NOD with the remaining portion 
of the August 2000 rating decision.  This matter is further 
addressed below.

In November 2002, the veteran reported that she had relocated 
and requested that her file be transferred to the Montgomery, 
Alabama, RO.  

In August 2003, the veteran and her spouse, with the 
assistance of her accredited representative, appeared at the 
Montgomery RO and testified at a personal hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

On her substantive appeal to the Board the veteran again made 
references to migraine headaches, for which the RO has denied 
entitlement to service connection in the past.  It appears 
she may be intending to reopen this claim.  As this matter 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The CAVC has held that section 5103(a), as amended by the 
VCAA, requires VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A review of the file 
reveals that the veteran has not been provided such 
notification pursuant to the VCAA.  

As the Board noted earlier, the veteran filed a notice of 
disagreement with the August 2000 rating decision as to the 
disability ratings for her service-connected bilateral 
arterial compartment syndrome and hypertension.  The RO has 
not issued a SOC addressing these issues.  When there has 
been an initial RO adjudication of a claim and a NOD as to 
its denial, the claimant is entitled to a SOC, and the RO's 
failure to issue a SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The veteran also testified that she had recently been awarded 
disability benefits from the Social Security Administration 
(SSA).  Therefore, as part of VCAA compliance, the RO should 
obtain all of the veteran's records from the SSA.  See 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA disability 
compensation benefits).  

In a written note in the file from the veteran's 
representative, it was reported that the veteran had 
requested a hearing before a hearing officer at the RO.  In 
her April 2001, she clearly requested a hearing before a 
Veterans Law Judge at the RO and this hearing was 
accomplished in August 2003.  

An attempt to clarify whether she would like a hearing before 
a hearing officer should be made to ensure that there are no 
due process deficiencies if the case is returned to the 
Board.  

Additionally, the Board notes that it has been several years 
since the veteran was last formally examiner by VA.  A 
contemporaneous VA examination of her disabilities with a 
competent opinion as to whether her service-connected 
disabilities have rendered unemployable for VA compensation 
purposes would materially assist in the adjudication of the 
appeal.

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that she has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her service-connected 
disabilities since November 1999.  She 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.




4.  The VBA AMC should issue a SOC 
addressing the denial of entitlement to 
increased evaluation for her service-
connected disabilities.  She should be 
informed of the necessity to timely 
submit a substantive appeal if she wishes 
appellate review.

5.  The VBA AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

6.  The VBA AMC should obtain the 
veteran's leave records associated with 
her dismissal from her employment, 
including any corresponding doctors' 
notes she submitted during that time 
period documenting the reasons for her 
absence from work.  

7.  The veteran should be afforded a VA 
social and industrial survey to assess 
her ability to engage in substantially 
gainful employment as well as her day-to-
day functioning.  A written copy of the 
report should be inserted into the claims 
folder.  

8.  The VBA AMC should ascertain whether 
the veteran wishes to be scheduled for a 
personal hearing before a hearing officer 
at the RO.  If the answer is affirmative, 
a hearing should be appropriately 
scheduled and held.  

9.  The veteran should be afforded a VA 
examination to by an appropriate medical 
specialist to ascertain whether she has 
been rendered unemployable in view of the 
nature and extent of severity of her 
service-connected disabilities.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran's 
service-connected disabilities have 
rendered her unemployable for VA 
compensation purposes.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

11.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim for a TDIU, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


